 



EXHIBIT 10(x)
OLD NATIONAL BANCORP
1999 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     THIS AWARD AGREEMENT (the “Agreement”), made and executed as of January 25,
2007, between Old National Bancorp, an Indiana corporation (the “Company”), and
                                        , an officer or employee of the Company
or one of its Affiliates (the “Participant”).
WITNESSETH:
     WHEREAS, the Company has adopted the Old National Bancorp 1999 Equity
Incentive Plan (the “Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares and through other incentives, with the interests of the
Company’s shareholders, to provide Participants with an incentive for excellence
in individual performance and to promote teamwork among Participants; and
     WHEREAS, it is the view of the Company that this goal can be achieved by
granting Restricted Stock to eligible officers and other key employees; and
     WHEREAS, the Participant has been designated by the Compensation Committee
as an individual to whom Restricted Stock should be granted as determined from
the duties performed, the initiative and industry of the Participant and his or
her potential contribution to the future development, growth and prosperity of
the Company;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Participant agree as follows:
     1. Award of Restricted Stock. The Company hereby awards to the Participant
                    Shares of Restricted Stock (hereinafter, the “Restricted
Stock”), subject to the terms and conditions of this Agreement and the
provisions of the Plan. All provisions of the Plan, including defined terms, are
incorporated herein and expressly made a part of this Agreement by reference.
The Participant hereby acknowledges that he or she has received a copy of the
Plan.
     2. Period of Restriction . The Period of Restriction shall begin on the
Grant Date and lapse, except as otherwise provided in Sections 3 and 4 of this
Agreement, as follows:

          Effective Date   Percent of Restricted Stock Awarded  
February 1, 2008
    33.3 %
February 1, 2009
    33.3 %
February 1, 2010
    33.4 %

     3. Change in Control. Notwithstanding any other provision of this
Agreement, the Period of Restriction shall lapse upon a Change in Control of the
Company as provided in Section 12.1 of the Plan.

 



--------------------------------------------------------------------------------



 



     4. Termination of Service. Notwithstanding any other provision of this
Agreement, in the event of the Participant’s Termination of Service due to
death, Disability or Retirement, the following shall apply:

  (a)   If the Participant’s Termination of Service is due to death, the Period
of Restriction shall lapse, effective as of the date of death.     (b)   If the
Participant’s Termination of Service is due to Disability or Retirement, he or
she shall continue to be treated as a Participant and the Period of Restriction
shall lapse at the time specified in Section 2 of this Agreement; provided,
however, that if the Participant dies prior to the end of the Period of
Restriction, then the provisions of subsection (a) of this Section 4 shall
apply.

     Unless otherwise determined by the Committee in its sole discretion, in the
event of the Participant’s Termination of Service for any other reason, the
Shares of Restricted Stock shall be forfeited effective as of the date of the
Participant’s Termination of Service.
     5. Dividends on Restricted Stock. During the Period of Restriction, the
Participant shall be entitled to receive any cash dividends paid with respect to
the Shares of Restricted Stock regardless of whether the Period of Restriction
has not lapsed. All stock dividends paid with respect to Shares of Restricted
Stock shall be (a) added to the Restricted Stock, and (b) subject to all of the
terms and conditions of this Agreement and the Plan.
     6. Voting Rights. During the Period of Restriction, the Participant may
exercise all voting rights with respect to the Shares of Restricted Stock as if
he or she is the owner thereof.
     7. Participant’s Representations. The Participant represents to the Company
that:

  (a)   The terms and arrangements relating to the grant of Restricted Stock and
the offer thereof have been arrived at or made through direct communication with
the Company or person acting in its behalf and the Participant;     (b)   The
Participant has received a balance sheet and income statement of the Company and
as an officer or key employee of the Company:

  (i)   is thoroughly familiar with the Company’s business affairs and financial
condition and     (ii)   has been provided with or has access to such
information (and has such knowledge and experience in financial and business
matters that the Participant is capable of utilizing such information) as is
necessary to evaluate the risks, and make an informed investment decision with
respect to, the grant of Restricted Stock; and

  (c)   The Restricted Stock is being acquired in good faith for investment
purposes and not with a view to, or for sale in connection with, any
distribution thereof.

     8. Income and Employment Tax Withholding. All required federal, state, city
and local income and employment taxes which arise on the lapse of the Period of
Restriction shall be satisfied through the (a) withholding of Shares required to
be issued under Section 11, or (b) tendering by the Participant to the Company
of Shares which are owned by the Participant, as described in Section 6.6(a) of
the Plan. The Fair Market Value of the Shares to be tendered shall be equal to
the dollar amount of the Company’s aggregate withholding tax obligations,
calculated as of the day prior to the day on which the Period of Restriction
ends.

2



--------------------------------------------------------------------------------



 



     9. Nontransferability. Until the end of the Period of Restriction, the
Restricted Stock cannot be (i) sold, transferred, assigned, margined,
encumbered, bequeathed, gifted, alienated, hypothecated, pledged or otherwise
disposed of, whether by operation of law, whether voluntarily or involuntarily
or otherwise, other than by will or by the laws of descent and distribution, or
(ii) subject to execution, attachment, or similar process. Any attempted or
purported transfer of Restricted Stock in contravention of this Section 9 or the
Plan shall be null and void ab initio and of no force or effect whatsoever.
     10. Issuance of Shares. At or within a reasonable period of time following
execution of this Agreement, the Company will issue, in book entry form, the
Shares representing the Restricted Stock. As soon as administratively
practicable following the date on which the Period of Restriction lapses, the
Company will issue to the Participant or his or her Beneficiary the number of
Shares of Restricted Stock specified in Section 1. In the event of the
Participant’s death before the Shares are issued, such stock certificate will be
issued to the Participant’s Beneficiary or estate in accordance with
Section 14.7 of the Plan. Notwithstanding the foregoing provisions of this
Section 10, the Company will not be required to issue or deliver any
certificates for Shares prior to (i) completing any registration or other
qualification of the Shares, which the Company deems necessary or advisable
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body;
and (ii) obtaining any approval or other clearance from any federal or state
governmental agency or body, which the Company determines to be necessary or
advisable. The Company has no obligation to obtain the fulfillment of the
conditions specified in the preceding sentence. As a further condition to the
issuance of certificates for the Shares, the Company may require the making of
any representation or warranty which the Company deems necessary or advisable
under any applicable law or regulation. Under no circumstances shall the Company
delay the issuance of shares pursuant to this Section to a date that is later
than 2-1/2 months after the end of the calendar year in which the Period of
Restriction lapses, unless issuance of the shares would violate federal
securities law or other applicable law, in which case the Company shall issue
such shares as soon as administratively feasible after such issuance would no
longer violate such laws.
     11. Mitigation of Excise Tax. Except to the extent otherwise provided in a
written agreement between the Company and the Participant, the Restricted Stock
issued hereunder is subject to reduction by the Committee for the reasons
specified in Section 14.10 of the Plan.
     12. Indemnity. The Participant hereby agrees to indemnify and hold harmless
the Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with his or her participation in the Plan.
     13. Financial Information. The Company hereby undertakes to deliver to the
Participant, at such time as they become available and so long as the Period of
Restriction has not lapsed and the Restricted Stock has not been forfeited, a
balance sheet and income statement of the Company with respect to any fiscal
year of the Company ending on or after the date of this Agreement.
     14. Changes in Shares. In the event of any change in the Shares, as
described in Section 4.5 of the Plan, the Committee will make appropriate
adjustment or substitution in the Shares of Restricted Stock, all as provided in
the Plan. The Committee’s determination in this respect will be final and
binding upon all parties.
     15. Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.

3



--------------------------------------------------------------------------------



 



     16. Controlling Laws. Except to the extent superseded by the laws of the
United States, the laws of the State of Indiana, without reference to the choice
of law principles thereof, shall be controlling in all matters relating to this
Agreement.
     17. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.
     IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized,
and the Participant, have caused this Restricted Stock Award Agreement to be
executed as of the day and year first above written.

                 
Accepted by:
      Date:        
 
 
 
     
 
   
 
               
 
               
Printed Name:
               
 
 
 
           

OLD NATIONAL BANCORP

         
By:
       
 
 
 
Allen R. Mounts    
 
  EVP, Chief Human Resources Officer
Old National Bancorp    

4